Citation Nr: 0300947	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  01-02 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from June 1987 to June 
1991.  Subsequently, he has also had periods of active 
duty for training and inactive duty training.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in part of which 
the regional office (RO) denied entitlement to service 
connection for pes planus, hearing loss, and tinnitus.  In 
the same decision, the RO denied entitlement to service 
connection for hypertension.  The veteran withdrew his 
claim of entitlement to service connection for 
hypertension at the hearing conducted by the undersigned 
Member of the Board in August 2002.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and 
informed decision concerning the veteran's claims now on 
appeal has been obtained by the Department of Veterans 
Affairs (VA).

2. The veteran has been notified of the evidence that is 
necessary to substantiate his claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claim.

3.  The veteran's disability, if any, from his preexisting 
flat feet disorder, identified at the time of his entry 
into active duty service, did not worsen during such 
service.

4.  The veteran does not have current disability from 
hearing loss.

5.  The veteran did not incur disability from tinnitus 
during his active military service; his current disability 
from tinnitus, if any, has not been medically determined 
to be related to any disease or injury he incurred during 
such service.


CONCLUSIONS OF LAW

1.  VA's duty to assist in the development of the 
veteran's claim and the notification requirements of the 
Veterans Claims Assistance Act of 2000 have been 
satisfied.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 
(2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002)).

2.  The veteran is not entitled to service connection for 
pes planus.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).

3.  The veteran is not entitled to service connection for 
hearing loss.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

4.  The veteran is not entitled to service connection for 
tinnitus.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 101(16), 1110 
(West 1991); 38 C.F.R. § 3.303 (2002).  Also, 38 U.S.C.A. 
§§ 1101, 1110, 1112, and 1137 provide that where a veteran 
has served 90 days or more during a period of war or after 
December 31, 1946, and develops a chronic disease to a 
degree of disability of 10 percent or more within one year 
of separation from such service, such disease shall be 
presumed to have been incurred in service.  The list of 
such diseases is deemed to include sensorineural hearing 
loss.

Active  military service includes active duty, any period 
of active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury in the line 
of duty or from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident which occurred 
during such training.  38 C.F.R. § 3.6 (2002).  A part of 
38 C.F.R. § 3.6 was revised effective July 31, 2002.  
However, the revision merely removed the definition of the 
term "covered disease" from 38 C.F.R. § 3.6(a) and added 
the following language to 38 C.F.R. § 3.6(e):  "For 
purposes of this section the term covered disease means 
any of the following: (i) An acute myocardia infarction; 
(ii) a cardiac arrest; (iii) a cerebrovascular accident."

As his appeal was pending at the time the applicable 
regulations were amended, the veteran is entitled to 
consideration under whichever set of regulations--old or 
new-that is more beneficial to the veteran.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
change in regulation has no effect on the decision of the 
Board, as it does not pertain to this veteran's claims.  
The veteran is not prejudiced by the application of the 
revised regulation or the inability of the RO to consider 
it.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, to support a claim for service connection, 
there must be evidence of the following three elements: 
(1) competent lay or medical evidence of a current 
diagnosed disability or of persistent or recurrent 
symptoms of disability; (2) evidence which establishes the 
veteran suffered an event, injury or disease in service; 
and (3) evidence which indicates that the claimed 
disability or symptoms may be associated with the 
established event, injury or disease in service or another 
service-connected disability.

The United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals, hereinafter referred to as the Court) has held 
that in order to obtain VA benefits the law requires the 
evidence to show a diagnosis of a current disability or 
the current disabling residuals from a disease or injury.  
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  The 
disability must also be shown to be related to an in-
service occurrence or there must be evidence of a nexus or 
connection between the current disability and the in-
service precipitating disease or injury.  Epps v. Gober, 
126 F.3d 1464 (Fed. Cir 1997).

A preexisting disease or injury will be considered to have 
been aggravated by active military service where there is 
an increase in disability during such service, unless 
there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (2002).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence 
of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b) (2002).

A.  Pes Planus

The veteran contends that his preexisting pes planus was 
aggravated during his active military service because of 
the boots he wore and because of the lack of medical 
attention to his flat feet.  For the reasons and bases 
discussed below, the Board finds that the veteran's 
disability from preexisting pes planus did not worsen 
during his active military service.  

At the time of a June 1986 service medical examination, it 
was noted that the veteran had moderate pes planus.  He 
denied having any foot pain.  When he was examined again 
in December 1987, the veteran denied a history of foot 
trouble.  An examiner indicated that the veteran's feet 
were clinically normal.

At the time of an annual physical examination for the Navy 
Reserve in December 1996, the veteran denied a history of 
foot trouble.

A report of a private orthopedic examination dated in 
October 1999 indicates that the veteran had "significant" 
pes planus deformity in both feet.  The treatment plan 
included orthotics and an exercise program.

A medical record dated in November 2001 indicates that the 
veteran was issued light weight boots due to his flat 
feet.

An examination report dated in April 2002 documented the 
veteran the fact that the veteran had flat feet.  His 
symptoms were reportedly relieved, to some degree, by 
orthotic inserts.

The veteran testified in August 2002 that he had 
difficulty getting used to wearing the boots issued to him 
when he first entered service.  He reported that he had 
difficulty performing physical training such as running 
due to his difficulty with the boots he wore.  He asserted 
that his flat foot disorder worsened due to lack of 
treatment.  He asserted that a military physician recently 
described his current flat foot disorder as severe.  He 
reported that he was first issued orthotics during the 
previous year. 

A veteran will be considered to have been in sound 
condition when examined, accepted and enrolled in service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed 
prior thereto.  38 U.S.C.A. § 311(West 1991); 38 C.F.R. 
§ 3.304(b) (2002).  In his case, the evidence is clear 
that the veteran's pes planus existed prior to his entry 
into service, as it was noted during the preenlistment 
examination in June 1986.

The mere existence of a preexisting condition or ailment 
does not bar the award of compensation if a claimant can 
show aggravation of that condition while in military 
service unless there is a specific medical finding that 
the worsening of the condition is due to a natural 
progression of the preexisting condition.  Pursuant to  
38 U.S.C.A. § 1153 (West 1991), a preexisting injury or 
disease will be considered to have been aggravated by 
active military service where there is an increased in 
disability during such service unless there is a specific 
finding that the increase in disability is due to the 
natural press of the disease.  The statute has been 
interpreted by the Court as giving rise to a presumption 
of aggravation where it is shown that there has been a 
worsening of disability during active service.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).  In this case, 
the Board finds, based on the evidence discussed above, 
that the veteran's disability from pes planus did not 
worsen during his active duty service.  Therefore there is 
no presumption of aggravation which needs to be rebutted.  
The veteran consistently denied a history foot trouble 
during service medical examinations and as recently as 
December 1996.  He was later issued orthotics and light 
weight boots which provided some relief.  His flat foot 
disorder has never been characterized as more than 
moderate, the description given at the time of his 
examination prior to entry into service.

The Board has reviewed the entire record and finds that 
the veteran's disability from pes planus did not worsen 
during his active military service. The veteran's own 
assertions that his disability from flat feet worsened is 
not documented medically.  His assertions that his pes 
planus worsened during his active military service are 
afforded no weight in the absence of evidence that he has 
the expertise to render medical opinions about the degree 
of his disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Based on a thorough review of all the facts documented in 
the claims file, and for the foregoing reasons and bases, 
the Board concludes that the veteran is not entitled to 
service connection for pes planus, as it has not been 
shown that disability from the foot disorder became 
permanently worse during his active duty service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom 
Maxson v. Gober 230 F3rd 1330 (2000) (temporary or 
intermittent flare-ups of a preexisting injury or disease 
are not sufficient to be considered aggravation in service 
without a showing of a permanent increased in disability 
during service).


B.  Hearing Loss

Under the provision of 38 C.F.R. § 3.385 (2002), impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least 
three of frequencies of 500, 1,000, 2,000, 3,000 or 4,000 
Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less 
than 94 percent. 

During his examination for enlistment in June 1986, the 
veteran's pure tone hearing thresholds, in decibels, for 
the following frequencies were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
5
LEFT
10
10
10
15
5

When the veteran was examined in December 1987, his pure 
tone hearing thresholds, in decibels, for the following 
frequencies were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
10
LEFT
10
15
15
20
10

When the veteran was examined in February 1989, his pure 
tone hearing thresholds, in decibels, for the following 
frequencies were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
15
15
LEFT
10
15
10
15
15

When the veteran was examined in July 1990, his pure tone 
hearing thresholds, in decibels, for the following 
frequencies were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
10
10
LEFT
10
15
20
20
15

When the veteran was examined in March 1991, he denied a 
history of hearing loss.  His pure tone hearing 
thresholds, in decibels, for the following frequencies 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
10
15
LEFT
15
20
20
25
15

An examiner reported that the veteran's ears, including 
auditory acuity, were clinically normal.

The veteran denied ear trouble again during a medical 
examination in September 1991.  An examiner noted that the 
veteran could hear a whispered voice from 15 feet in both 
ears.  The examiner reported that the veteran's ears, 
including auditory acuity, were clinically normal.  

When the veteran was examined in April 1993, he indicated 
that he did not know whether he had hearing loss.  His 
pure tone hearing thresholds, in decibels, for the 
following frequencies were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
5
LEFT
5
5
15
20
5

An examiner reported that the veteran's ears were 
clinically normal.

When the veteran was examined in December 1996, he 
indicated he did not know whether he had hearing loss.  
His pure tone hearing thresholds, in decibels, for the 
following frequencies were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
15
0
LEFT
15
0
10
20
10

The examiner reported that the veteran's ears, including 
auditory acuity, were clinically normal.

When the veteran was examined in November 2001, he 
indicated he did not know whether he had hearing loss.  
His pure tone hearing thresholds, in decibels, for the 
following frequencies were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
5
LEFT
5
5
15
25
20

The examiner reported that the veteran's ears, including 
auditory acuity, were clinically normal.

The veteran did not report having hearing loss during 
examination in April 2002.  His pure tone hearing 
thresholds, in decibels, for the following frequencies 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
20
15
LEFT
15
5
20
25
20

An examiner noted some change in hearing acuity since 
1996, but that the veteran's hearing remained within 
normal limits.  

The Board has considered the veteran's own assertions that 
he has hearing loss due to exposure to aircraft noise.  He 
testified that he was issued and used ear plugs and ear 
muffs when he was so exposed.  He also testified that he 
had been told by audiologists that his hearing was in the 
normal range.

The Board finds no competent medical evidence that the 
veteran has hearing loss disability as the same is defined 
in 38 C.F.R. § 3.385.  On audiometric testing, he has 
never been shown to have hearing of 26 decibels or higher 
at any of the test frequencies.  The veteran's own 
assertions that he has hearing loss are afforded no 
probative weight in the absence of evidence that he has 
the expertise to express an opinion about such a 
diagnosis.  See Espiritu, supra.  Based on the lack of 
clinical evidence that the veteran has hearing loss as 
defined in 38 C.F.R. § 3.385, the Board concludes that he 
is not entitled to service connection for hearing loss.

C.  Tinnitus

The veteran testified in August 2002 that he first noticed 
ringing in his ears several years after his active duty 
service.  He described the high pitched noise as being 
intermittent, sometimes lasting only a few seconds, and 
other times lasting 20 to 30 minutes.  His assertions are 
inconsistent with his denials of ear trouble during the 
medical examinations discussed above.  Tinnitus was not 
diagnosed during any of the many physical examinations the 
veteran has had during his active duty service and since 
his separation from such service.  The claims file 
contains no documentation of such a diagnosis.  

The veteran's own assertions that he has tinnitus are 
afforded no probative weight in the absence of evidence 
that he has the expertise to express an opinion about such 
a diagnosis.  See Espiritu, supra.  Based on the lack of 
clinical evidence that the veteran has tinnitus, the Board 
concludes that he is not entitled to service connection 
for the claimed disorder.

II.  Applicability and Compliance with VCAA

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, 
and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  This law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
VCAA was implemented with the adoption of new regulations.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002)).  However, the regulations add nothing of 
substance to the new legislation and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099 (2000).  Under VCAA, VA has the duty to 
notify a claimant of the evidence necessary to support the 
claim, to assist in the development of claim, and to 
notify a claimant of VA's inability to obtain certain 
evidence.  These duties are discussed in detail below.

VA has a duty to notify the appellant and his 
representative, if any, of information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2002).  In this case the veteran 
has been so notified by the June 2000 rating decision, the 
January 2001 statement of the case, the June 2000 
supplemental statement of the case, and by a letter from 
the RO dated in March 2001.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes that VA has 
complied with the VCAA notification requirements.

Upon submission of a substantially complete application, 
VA must notify the claimant of information and lay or 
medical evidence needed to substantiate the claim, and 
must notify the claimant of what portion of that 
information and evidence is his responsibility, and what 
is VA's responsibility.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b)(1) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran was 
so notified by the RO's March 2001 letter.

Under 38 C.F.R. § 3.159(b) (2002), VA's duty to assist in 
the development of a claim includes the duty to make as 
many requests as necessary to obtain relevant records from 
a Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained 
all relevant records identified by the veteran or 
otherwise evident from the claims folder.  

The veteran has not asserted that there are private 
treatment records that pertain to his claim that have not 
been obtained and considered.  The veteran has had several 
opportunities to identify sources of evidence, including 
the claim he filed, his Notice of Disagreement, his 
substantive appeal, his testimony, and the statements 
filed by him.  The RO has obtained treatment records 
identified by the veteran.  The veteran has not provided 
information concerning additional evidence -- such as the 
names of treatment providers, dates of treatment, or 
custodians of records, either private, Federal agency, or 
service related -- which has not been obtained.  

Under 38 C.F.R. § 3.159(c)(4) (2002), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.356(a) (2002).  As the 
claims file contains no medical evidence that indicates 
that the veteran's disability from pes planus worsened 
during his active military service, and no medical 
evidence that he has current disability from hearing loss 
or tinnitus, the Board does not deem a VA examination 
necessary to decide this claim.

In this case, VA has satisfied its duty to notify the 
veteran of evidence necessary to substantiate the claim 
and to assist the veteran in obtaining records and 
providing medical examinations.  The revised regulation 
concerning VA's duty to notify claimants of inability to 
obtain records under the VCAA, 38 C.F.R. § 3.159(e) 
(2002), is applicable to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any 
claim filed before that date but not decided by VA as of 
that date.  See 66 Fed. Reg. 45,620 and 45,631-45,632 
(Aug. 29, 2001).  VA has not been unable to obtain any 
records identified by the veteran or otherwise identified 
in the claims file.  Therefore, VA has no duty to notify 
the veteran of inability to obtain evidence.


ORDER

Entitlement to service connection for pes planus, hearing 
loss, and tinnitus is denied.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

